DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 - 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 – 28, 31, 33 – 36, and 38 - 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanquart et al (US 9,509,917, hereafter Blanquart).
As per claim 26, Blanquart discloses a system comprising:
an image sensor comprising a pixel array that detects electromagnetic radiation and reads out data for generating a plurality of exposure frames (column 4 lines 7 – 10);
an emitter that pulses a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of spectral sources each configured to pulse a waveband of the electromagnetic spectrum (column 4 lines 23 – 38); and
a controller in electrical communication with the image sensor and the emitter and configured to synchronize operations of the image sensor and the emitter (column 4 lines 23 – 38);
wherein the emitter actuates one or more of the plurality of spectral sources to pulse during a blanking period of the image sensor (column 4 lines 23 – 38); and
wherein the pixel array reads out spectral imaging data during a readout period of the image sensor in response to the emitter pulsing the one or more of the plurality of spectral sources (see claim 1).
As per claim 27, Blanquart discloses the system of claim 26, wherein the plurality of spectral sources comprise one or more of:
a first spectral source for pulsing electromagnetic radiation within a waveband about 513 nm to about 545 nm and a second spectral source for pulsing electromagnetic radiation within a waveband from about 900 nm to about 1000 nm; or a first spectral source for pulsing electromagnetic radiation within a waveband from about 565 nm to about 585 nm and a second spectral source for pulsing electromagnetic radiation within a waveband from about 900 nm to about 1000 nm (column 4 lines 11 – 41).
As per claim 28, Blanquart disclose the system of claim 26, wherein the system is an endoscopic imaging system for visualization in a light deficient environment, wherein the emitter is the only source of electromagnetic radiation within the light deficient environment, and wherein the plurality of spectral sources are selected for one or more of eliciting a spectral response from a tissue or piercing through the tissue (column 4 lines 23 – 38).
As per claim 31, Blanquart discloses the system of claim 26, wherein the emitter further comprises one or more visible sources each configured to pulse a visible wavelength of electromagnetic radiation, and wherein the one or more visible sources comprises one or more of:
a white source for emitting white light; a red source for emitting a red wavelength of electromagnetic radiation; a green source for emitting a green wavelength of electromagnetic radiation; or a blue source for emitting a blue source of electromagnetic radiation (column 9 lines 29 – 38).
As per claim 33, Blanquart discloses the system of claim 26, wherein the emitter emits a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from two or more of the [[a]] plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds with a single-color wavelength of electromagnetic radiation pulsed by the emitter (column 4 lines 42 – 55).
As per claim 34, Blanquart discloses the system of claim 33, wherein the emitter comprises a plurality of electromagnetic sources for pulsing a plurality of partitions of the electromagnetic spectrum, wherein each of the plurality of exposure frames is sensed by the image sensor in response to an emission by the emitter, and wherein the plurality of exposure frames comprises:
a color exposure frame sensed by the image sensor in response to the emitter pulsing a white light emission; and a plurality of spectral exposure frames that are each sensed by the image sensor in response to the emitter pulsing one or more of the plurality of spectral sources in a single pulse duration (column 4 lines 42 – 55).
As per claim 35, Blanquart discloses the system of claim 26, wherein the controller actuates the emitter pulse during the blanking period of the image sensor, and wherein the controller adjusts one or more of an intensity or duration of any of the plurality of pulses of electromagnetic radiation for illuminating a light deficient environment visualized by the image sensor (column 6 lines 3 – 11).
As per claim 36, Blanquart discloses the system of claim 26, further comprising one or more processors for implementing an image signal processing pipeline, wherein the image signal processing pipeline generates an overlay image frame comprising:
a color exposure frame sensed by the image sensor in response to the emitter pulsing a white light emission; spectral exposure frame sensed by the image sensor in response to the emitter pulsing one or more of the plurality of spectral sources; wherein the overlay frame is a Red-Green-Blue (RGB) color image frame comprising an overlay of spectral imaging data (column 4 lines 42 – 55).
As per claim 38, Blanquart discloses the system of claim 26, wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: actuating the emitter to emit one or more pulses of a red wavelength of electromagnetic radiation during the blanking period of the image sensor; actuating the image sensor to read out the pixel array during a readout period of the image sensor to generate a red exposure frame; actuating the emitter to emit one or more pulses of a green wavelength of electromagnetic radiation during the blanking period of the image sensor; actuating the image sensor to read out the pixel array during the readout period of the image sensor to generate a green exposure frame; actuating the emitter to emit one or more pulses of a blue wavelength of electromagnetic radiation during the blanking period of the image sensor; actuating the image sensor to read out the pixel array during the readout period of the image sensor to generate a blue exposure frame; actuating the emitter to emit one or more pulses of a spectral emission of electromagnetic radiation during the blanking period of the image sensor; and actuating the image sensor to read out the pixel array during the readout period of the image sensor to generate a spectral exposure frame (column 4 lines 42 – 55 and column 6 lines 3 – 39).
As per claim 39, Blanquart discloses the system of claim 38, wherein: the readout period is a duration of time when active pixels in the pixel array are read; the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array; and a portion of the blanking period overlaps a portion of the next succeeding readout period (column 6 lines 3 – 11).
As per claim 40, Blanquart discloses the system of claim 26, wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
determining a histogram of a previous exposure frame captured by the image sensor, wherein the previous image frame comprises a red exposure frame, a green exposure frame, a blue exposure frame, or a spectral exposure frame; and adjusting one or more of an intensity or duration of an emission by the emitter based on the histogram of the previous exposure frame and a sensitivity of the pixel array (column 9 lines 39 – column 10 lines 15).
As per claim 41, Blanquart discloses the system of claim 26, wherein the instructions further comprise determining a color-specific sensitivity of the pixel array to one or more of a red wavelength, a green wavelength, a blue wavelength, or a spectral waveband, and wherein the instructions are such that adjusting the one or more of the intensity or the duration of the emission by the emitter is further determined based on a wavelength of the emission and the color-specific sensitivity of the pixel array (column 15 lines 17 – 57).
As per claim 42, Blanquart discloses the system of claim 26, wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: determining a histogram for a full cycle of electromagnetic spectrum partitions, wherein the full cycle comprises one or more of a red wavelength, a green wavelength, a blue wavelength, and a spectral waveband; comparing the histogram to expected values for an expected histogram; and adjusting an image signal processing pipeline based on the comparison of the histogram to the expected values (column 9 lines 39 – column 10 lines 15).
As per claim 43, Blanquart discloses the system of claim 26, further comprising one or more processors for executing an image signal processing pipeline, wherein the image signal processing pipeline comprises: constructing an image frame by sampling data from a current exposure frame captured by the image sensor and two or more buffered exposure frames previously captured by the image sensor, wherein the image frame comprises Red-Green-Blue (RGB) color space; converting the image frame comprising RGB color space to YCbCr color space; applying edge enhancement to the image frame comprising the YCbCr color space (column 5 lines 6 – 20).
As per claim 44, Blanquart discloses the system of claim 26, wherein the controller modulates power output by the emitter based at least in part on sensitivity of the pixel array (column 15 lines 17 – 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29, 30, 32, 37, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart in view of Krstajic et al (US 2019/0159663, hereafter Krstajic).
As per claim 29, Blanquart discloses the system of claim 28.
However, Blanquart does not teach wherein the tissue is identified based on the spectral response of the tissue in response to an emission by one or more of the plurality of spectral sources, and wherein the tissue comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow direction, or a tumor.
In the same field of endeavor, Krstajic teaches the tissue is identified based on the spectral response of the tissue in response to an emission by one or more of the plurality of spectral sources, and wherein the tissue comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow direction, or a tumor (¶ 55, 185).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Blanquart in view of Krstajic.  The advantage is improving image quality.
As per claim 30, Blanquart discloses the system of claim 28.
However, Blanquart does not explicitly teach wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
receiving one or more spectral exposure frames comprising spectral imaging data from the image sensor; providing at least a portion of the one or more spectral exposure frames to a corresponding system configured to determine an identity of the tissue based on the spectral  imaging data; and receiving the identity of the tissue from the corresponding system.
In the same field of endeavor, Krstajic teaches wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
receiving one or more spectral exposure frames comprising spectral imaging data from the image sensor; providing at least a portion of the one or more spectral exposure frames to a corresponding system configured to determine an identity of the tissue based on the spectral  imaging data; and receiving the identity of the tissue from the corresponding system (¶ 116, 185).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Blanquart in view of Krstajic.  The advantage is improving image quality.
As per claim 32, Blanquart discloses the system of claim 31.
However, Blanquart does not explicitly teach wherein the plurality of sources of the emitter comprises: first hyperspectral source for emitting electromagnetic radiation within a waveband  from about 513 nm to about 545 nm; a second hyperspectral source for emitting electromagnetic radiation within a waveband from about 565 nm to about 585 nm; and a third hyperspectral source for emitting electromagnetic radiation within a waveband from about 900 nm to about 1000 nm.
In the same field of endeavor, Krstajic teaches wherein the plurality of sources of the emitter comprises: first hyperspectral source for emitting electromagnetic radiation within a waveband  from about 513 nm to about 545 nm; a second hyperspectral source for emitting electromagnetic radiation within a waveband from about 565 nm to about 585 nm; and a third hyperspectral source for emitting electromagnetic radiation within a waveband from about 900 nm to about 1000 nm (¶ 116).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Blanquart in view of Krstajic.  The advantage is improving image quality.
As per claim 37, Blanquart discloses the system of claim 26.
However, Blanquart does not teach wherein the system is an endoscopic imaging system for visualization of a light deficient environment, and wherein the system further comprises: a lumen of an endoscope for insertion into the light deficient environment; and a waveguide comprising an optical fiber for communicating the pulses of electromagnetic radiation from the emitter to a distal end of the lumen.
In the same field of endeavor, Krstajic teaches wherein the system is an endoscopic imaging system for visualization of a light deficient environment, and wherein the system further comprises: a lumen of an endoscope for insertion into the light deficient environment; and a waveguide comprising an optical fiber for communicating the pulses of electromagnetic radiation from the emitter to a distal end of the lumen (¶ 116 and 185).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Blanquart in view of Krstajic.  The advantage is improving image quality.

As per claim 45, Blanquart teaches the system of claim 26,
However, Blanquart does not teach wherein the image sensor captures a spectral exposure frame in response to the emitter pulsing one or more of the plurality of spectral sources, and wherein the spectral exposure frame comprises imaging data for identifying an identity and location of a tissue structure within a scene, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow direction, or a tumor.
In the same field of endeavor, Krstajic teaches wherein the image sensor captures a spectral exposure frame in response to the emitter pulsing one or more of the plurality of spectral sources, and wherein the spectral exposure frame comprises imaging data for identifying an identity and location of a tissue structure within a scene, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow direction, or a tumor (¶ 116 and 185).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Blanquart in view of Krstajic.  The advantage is improving image quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487